PER CURIAM.
Jakall Walden appeals the denial of his motion to withdraw plea, as well as his two convictions for aggravated assault on a law enforcement officer and three convictions for high speed or wanton fleeing, claiming that such convictions violate double jeopardy. We affirm the trial court’s rulings.
With regard to the multiple convictions for high speed or wanton fleeing, the record does not clearly indicate the number of officers and authorized law enforcement patrol vehicles that were involved in the chase. Because the record does not sufficiently demonstrate the necessary facts that we would need to resolve the issue, we affirm. See Boress v. State, 902 So.2d 852 (Fla. 5th DCA 2005) (citing Applegate v. Barnett Bank of Tallahassee, 377 So.2d 1150, 1152 (Fla.1979) (“[T]he decision of a trial court has the presumption of correctness and the burden is on the appellant to demonstrate error.”)).

Affirmed.

WARNER, CONNER and FORST JJ., concur.